CENTRAL EUROPEAN MEDIA ENTERPRISES REPORTS SECOND QUARTER AND FIRST HALF 2009 RESULTS SECOND QUARTER - Net Revenues of $186.2 million - - EBITDA of $29.7 million - SIX MONTHS - Net Revenues of $327.4 million - - EBITDA of $45.1 million - HAMILTON, BERMUDA, July 29, 2009 – Central European Media Enterprises Ltd. (“CME” or the “Company”) (NASDAQ/Prague Stock Exchange - CETV) today announced financial results for the three months and six months ended June 30, 2009. Net revenues for the second quarter of 2009 were $186.2 million, a decrease of 38.9% compared to the second quarter of 2008. Operating income for the quarter decreased $87.0 million to $11.7 million. Net income from continuing operations decreased $43.4 million to $22.1 million, and fully diluted income per share decreased by $1.01 to $0.47. Net revenues for the six months ended June 30, 2009 were $327.4 million, a decrease of 38.0% compared to the first half of 2008. Operating income for the first half decreased $217.0 million to a loss of $(72.8) million. Net income from continuing operations decreased $105.8 million to a loss of $(24.6) million, and fully diluted income per share decreased by $2.25 to a loss of $(0.43). Adrian Sarbu, President and Chief Executive Officer of CME, commented: “Advertising markets have reset to a level around that of 2007. This has been a painful process for us and our shareholders. The strength of our brands and businesses has been demonstrated throughout this crisis by our improved audience share and market share in all our core operations. We are now looking forward to recovery.” - continued - Page2of 9 Results for the Three Months Ended June 30, 2009 Net revenues for the three months ended June 30, 2009 decreased by 38.9% to $186.2 million from $304.8 million for the three months ended June 30, 2008.Operating income for the quarter was $11.7 million compared to $98.7 million for the three months ended June 30, 2008.Net income attributable to the shareholders of CME for the quarter was $24.1 million compared to $63.5 million for the three months ended June 30, 2008.Fully diluted income per share for the three months ended June 30, 2009 decreased $1.01 to $0.47. EBITDA1 for the three months ended June 30, 2009 decreased to $29.7 million from $120.1 million in the three months ended June 30, 2008. EBITDA margin for the three months ended June 30, 2009 was 16% compared to 39% in the three months ended June 30, Headline results for the three months ended June 30, 2009 and 2008 were: RESULTS (Unaudited) For the Three Months Ended June 30, 2009 (US $000’s) $ change % change Net revenues $ $ $ ) )% EBITDA $ $ $ ) )% Operating income $ $ $ ) )% Net income attributable to CME Ltd. $ $ $ ) )% Fully diluted income per share $ $ $ ) )% Results for the Six Months Ended June 30, 2009 Net revenues for the six months ended June 30, 2009 decreased by 38.0% to $327.4 million from $527.8 million for the six months ended June 30, 2008.Operating loss for the period was $72.8 million compared to income of $144.2 million for the six months ended June 30, 2008.Net loss attributable to the shareholders of CME for the period was $20.4 million compared to net income of $77.9 million for the six months ended June 30, 2008.Fully diluted loss per share for the six months ended June 30, 2009 was $0.43, a decrease of $2.25 compared to the six months ended June 30, 2008. EBITDA for the six months ended June 30, 2009 decreased to $45.1 million from $185.6 million in the six months ended June 30, 2008. EBITDA margin for the six months ended June 30, 2009 was 14% compared to 35% in the six months ended June 30, 2008. Headline results for the six months ended June 30, 2009 and 2008 were: 1EBITDA is defined in ‘Segment Data’ below, and includes corporate operating costs and stock-based compensation.We define EBITDA margin as EBITDA expressed as a percentage of Net Revenues. Page3of 9 RESULTS (Unaudited) For the Six Months Ended June 30, (US $000’s) $ change % change Net revenues $ $ $ ) )% EBITDA $ $ $ ) )% Operating (loss) / income $ ) $ $ ) ) % Net (loss) / income attributable to CME Ltd. $ ) $ $ ) ) % Fully diluted (loss) / income per share $ ) $ $ ) ) % Segment Results We evaluate the performance of our operations based on Net Revenues and EBITDA (earnings before interest, taxes, depreciation and amortization). Our Net Revenues, Consolidated EBITDA and EBITDA margin for the three months ended June 30, 2009 and 2008 were: SEGMENT RESULTS (Unaudited) For the Three Months Ended June 30, (US $000's) $ change % change Net Revenues – broadcast operations $ $ $ ) )% Net Revenues – non-broadcast operations ) )% Net Revenues $ $ $ ) )% EBITDA – broadcast operations $ $ $ ) )% EBITDA – non-broadcast operations ) ) 39 % EBITDA – Corporate ) ) 5 % Consolidated EBITDA $ $ $ ) )% EBITDA Margin 16
